May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          CITRIN HOLDINGS, LLC AND JACOB CITRIN, Appellants

NO. 14-11-00644-CV                          V.

           MATTHEW MINNIS AND CULLEN 130, LLC, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Matthew
Minnis and Cullen 130, LLC, signed April 27, 2011, was heard on the transcript of
the record. We have inspected the record and find the trial court erred in awarding
judgment in favor of appellees, Matthew Minnis and Cullen 130, LLC, on their
claims against appellants, Citrin Holdings, LLC and Jacob Citrin. We therefore
order the judgment of the court below REVERSED and RENDER judgment that
appellees, Matthew Minnis and Cullen 130, LLC, take nothing on their claims
against appellants, Citrin Holdings, LLC and Jacob Citrin.

       We further order that all costs incurred by reason of this appeal be paid by
appellees, Matthew Minnis and Cullen 130, LLC, jointly and severally. We further
order this decision certified below for observance.